Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 4-24-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections

3.	Claim 1 is objected to because of the following informalities: claim 1 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "said rear enclosures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how the first axis of rotation can rotate with respect to the framework about a second axis of rotation in that the first axis of rotation is not a physical tangible object that can be made to rotate with respect to another object.
Claim 12 recites the limitation "second axes of rotation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 7-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,400,745 to Saxby et al.
Referring to claim 1, Saxby et al. discloses a device for rearing aquaculture animals at sea comprising, a framework provided to be placed on a sea bed – see at 29,31 in figure 6, at least one rearing enclosure – at 10, internally delimiting a volume for receiving aquaculture animals – see figures 1-5, a connection – at 21, connecting the at least one rearing enclosure to the framework – see figures 1-6, permitting a rotation of the at least one rearing enclosure with respect to the framework about at least one substantially horizontal axis of rotation – see axis aligned with item 21 and the connection of the components – at 21-31 would permit the enclosure – at 10 to rotate in the body of water about the axis aligned with item 21 as seen in figures 1-6, and a float device – at 28, connected to the at least one rearing enclosure by a flexible connection – at 23,30, of a length chosen such that, when the flexible connection is vertically tensioned, the float device is located in the intertidal zone – see at 28 in figure 6.
Referring to claim 2, Saxby et al. further discloses the at least one rearing enclosure comprises several rearing enclosures located one above the other – see at 10 in figures 3-4, each connected to the framework by a connection – see at 21, permitting a rotation of the several rearing enclosures with respect to the framework about at least one substantially horizontal axis of rotation – see axis aligned with item 21 and the connection of the components – at 21-31 
Referring to claim 3, Saxby et al. further discloses the flexible connection – at 23,30, directly connects the uppermost rearing enclosure – at 10, to the float device – see figures 1-6.
Referring to claim 7, Saxby et al. further discloses a limiting device – at 36,38, that connects the uppermost rearing enclosure – at 10, to the framework – see figures 1-6, limiting downward travel of the rearing enclosures – see figures 1-6. 
Referring to claim 8, Saxby et al. further discloses a limiting device – at 36,38, that connects one of the rearing enclosures – at 10, to the framework – see figures 1-6, limiting upward travel of the rearing enclosures – see figures 1-6.
Referring to claim 9, Saxby et al. further discloses the at least one rearing enclosure – at 10, comprises a proximal edge and a distal edge that are opposite one another – see opposite ends and corresponding edges of item 10, wherein the connection – at 21, connects the proximal edge to the framework – see figures 1-6, and wherein the float device – at 28, is connected to a zone of the at least one rearing enclosure – at 10, located near the distal edge – see at least indirect connection via items 10,21,30 in figures 1-6.
Referring to claim 10, Saxby et al. further discloses the connection – at 21, permits a rotation of the at least one rearing enclosure – at 10, about a first, substantially horizontal axis of rotation – axis aligned with item 21 as seen in figures 1-6, and a rotation of the first axis of rotation – aligned with item 21, with respect to the framework about a second axis of rotation substantially parallel to the first axis of rotation – see axis aligned with item 38 in figure 5 where the first axis and item 21 are capable of rotating about the axis aligned with item 38.

Referring to claim 13, Saxby et al. further discloses the float device comprises a string of floats – at 35,36,28, mounted one after the other along a flexible link – at 18 – see figures 1-6, a lower end of which is secured to the flexible connection – at 23,30 – see via items 21,38 in figures 1-6.
Referring to claim 14, Saxby et al. further discloses an assembly comprising a plurality of rearing devices as detailed in claim 1 – see the rejection of claim 1 detailed earlier in this paragraph of this office action and see the plurality of rearing devices in figures 1-6, wherein the lengths of the flexible connections – the connection between 23 and 38 as seen in figures 4-5, of the rearing devices are chosen so that, when he flexible connections are tensioned vertically, the float devices – at 36,36,28, of the rearing devices are located substantially at the same level – see figures 4-6.
Referring to claim 15, Saxby et al. discloses a method for rearing aquaculture animals at sea, comprising installing at least one rearing device according to claim 1 – see the rejection of claim 1 detailed earlier in this paragraph of this office action, the method comprising, positioning the at least one framework of the at least one rearing device on a sea bed – see figures 1-6, and choosing the length of the at least one flexible connection – at 23,30 and connection of 23 to 38, of the at least one rearing device such that the at least one float device – at 28, when the at least one flexible connection – at 23,30, is vertically tensioned, is located in the intertidal zone – see figures 1-6.
.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 2 above, and further in view of U.S. Patent No. 5,007,377 to Muench.
Referring to claim 4, Saxby et al. further does not disclose each rearing enclosure, is directly connected by an intermediate connection to the rearing enclosure immediately above it .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 2 above, and further in view of U.S. Patent No. 4,704,990 to Moxham.
Referring to claim 5, Saxby et al. further discloses the rearing enclosures – at 10, are connected by intermediate connections – at 18, but does not disclose the rearing enclosures are connected to one another by intermediate connections comprising a rigid member and hinges of the rear enclosures to the rigid member. Moxham does disclose the rearing enclosures – at 1, are connected to one another by intermediate connections comprising a rigid member – at 4, and hinges – at 10, of the rearing enclosures to the rigid member – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the hinged connection of Moxham, so as to yield the predictable result of allowing for the enclosures to move into different orientations/positions as desired during use.
Referring to claim 6, Saxby et al. as modified by Moxham further discloses the hinges are configured to permit a pivoting of the rearing enclosures relative to the rigid member – see at 1,4,10 in figure 4 of Moxham. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the hinged connection of Moxham, so as to yield .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 10 above, and further in view of U.S. Patent No. 7,341,021 to Cortinas et al.
Referring to claim 11, Saxby et al. does not disclose the connection comprises at least one connection member of the connecting rod type, mounted pivoting on the at least one rearing enclosure about the first axis of rotation and mounted pivoting on the framework about the second axis of rotation. Cortinas et al. does disclose the connection – at 18, comprises at least one connection member of the connecting rod type – see the drawing figure, mounted pivoting on the at least one enclosure – at 1, about the first axis of rotation – at the connection of 1 to 18 as seen in the drawing figure, and mounted pivoting on the framework – at 17, about the second axis of rotation – see the connection of 17 and 18 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the connection member of Cortinas et al., so as to yield the predictable result of making the device more durable for repeated use. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to aquaculture devices and methods in general:
	U.S. Pat. No. 2,989,945 to Ford – shows aquaculture device

	U.S. Pat. No. 4,950,104 to Streichenberger – shows aquaculture device
	U.S. Pat. No. 5,213,058 to Parker et al. – shows aquaculture device
	U.S. Pat. No. 5,251,571 to Willinsky et al. – shows aquaculture device
	U.S. Pat. No. 6,481,378 to Zemach – shows aquaculture device
	U.S. Pat. No. 10,932,452 to Leslie et al. – shows aquaculture device 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643